Case: 21-40040     Document: 00516044393         Page: 1     Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 6, 2021
                                  No. 21-40040
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Jason Shelton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CR-67-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Appealing the judgment in a criminal case, Michael Jason Shelton
   argues that his trial counsel rendered ineffective assistance by failing to
   challenge the timeliness of Counts One through Three of the superseding
   indictment, which charged him with aiding and abetting second degree


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40040      Document: 00516044393           Page: 2      Date Filed: 10/06/2021




                                     No. 21-40040


   murder, conspiracy to commit murder, and accessory after the fact to
   murder, and by failing to challenge Counts One through Three of the second
   superseding indictment, which charged him with aiding and abetting first
   degree murder, conspiracy to commit murder, and accessory after the fact to
   murder. The Government moves for summary affirmance or dismissal,
   arguing that the record has not been sufficiently developed to consider the
   ineffective assistance claim on direct appeal. Alternatively, the Government
   moves for an extension of time to file its appellate brief.
          The record is not sufficiently developed to allow fair consideration of
   Shelton’s ineffective assistance claim, and, therefore, we decline to consider
   it without prejudice to any right that Shelton has to assert it on collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          Accordingly, the Government’s motion for dismissal is GRANTED,
   and the appeal is DISMISSED. Summary affirmance is DENIED. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The
   Government’s alternative motion for an extension of time to file a brief is
   likewise DENIED.




                                           2